     Case: 1:19-cv-05701 Document #: 1 Filed: 08/23/19 Page 1 of 13 PageID #:1




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Luis Rivera,                                 )
                                             )   Case No. ___________________
               Plaintiff,                    )
                                             )
v.                                           )   Judge_________________
                                             )
City of North Chicago; Elizabeth Black;      )
                                             )   Jury Trial Demanded
and Lazaro Perez,                            )
                                             )
               Defendants.

                                     COMPLAINT

NOW COMES the Plaintiff, Luis Rivera, through his attorneys, O’Connor |

O’Connor, P.C. by Kevin F. O’Connor, and, as for a Complaint against the

Defendants, City of North Chicago, Elizabeth Black, and Lazaro Perez, alleges and

shows to the Court, as follows:


                                  NATURE OF ACTION

1.    Plaintiff Luis Rivera (“Rivera”) brings this action to redress the intentional

      and wrongful disclosure of confidential medical information and records by

      the Defendants in violation of the Americans with Disability Act, as amended

      (the “ADA”); and the Illinois Mental Health and Developmental Disabilities

      Confidentiality Act, 740 ILCS 110/1, et seq. (“the Confidentiality Act”).

2.    Specifically, Plaintiff seeks awards of compensatory damages, punitive

      damages, attorney’s fees, costs, declaratory relief, injunctive relief, and all

      other remedies available under the ADA and Confidentiality Act.
      Case: 1:19-cv-05701 Document #: 1 Filed: 08/23/19 Page 2 of 13 PageID #:2




                              JURISDICTION AND VENUE

3.     This Court has jurisdiction over Plaintiff’s federal claims pursuant to 28

       U.S.C. § 1331.

4.     This Court has supplemental jurisdiction over Plaintiff’s state claims

       pursuant to 28 U.S.C. § 1367.

5.     Venue is proper under 28 U.S.C. 1391(b) because the events giving rise to the

       claims alleged herein occurred within the Northern District of Illinois.

6.     Plaintiff has exhausted his administrative remedies and complied with the

       statutory prerequisites of the ADA by filing charges with the Equal

       Employment Opportunity Commission (“EEOC”).

                                           PARTIES


7.      Plaintiff Luis Rivera was employed as a police officer with the North

        Chicago Police Department from September 2002 until July 2, 2018.

8.      The City of North Chicago is a municipality located in Lake County, Illinois,

        and was Plaintiff’s employer for the time period noted above (“North

        Chicago” or “employer”).

9.      Elizabeth Black was the Director of Human Resources for North Chicago at

        all times relevant to this suit.

10.     Lazaro Perez was the Chief of Police for North Chicago at all times relevant

        to this suit.
      Case: 1:19-cv-05701 Document #: 1 Filed: 08/23/19 Page 3 of 13 PageID #:3




                       GENERAL FACTUAL ALLEGATIONS



11.    While serving as an officer, Plaintiff repeatedly saw and experienced many

       things which were extremely emotionally and psychologically disturbing and

       traumatic.

12.    Because of his exposure and experiences, Plaintiff developed and was

       diagnosed with certain psychiatric conditions.

13.    In March of 2018, Plaintiff reported to the employer that he was experiencing

       severe emotional and physical anguish, among other ailments. Plaintiff

       sought a reasonable accommodation for his condition from the employer.

14.    As a result, the employer made medical inquiries about Plaintiff’s medical

       condition to Plaintiff’s health care providers.

15.    In response to the employer’s requests for information, Plaintiff’s health care

       providers provided the information sought by the employer. In further

       response to the Employer’s requests for information, and at Plaintiff’s

       request, Plaintiff’s health care providers also provided additional medical

       information about Plaintiff’s medical condition and treatment, in order to

       facilitate the interactive process and to help the employer better understand

       his condition, limitations, and need for accommodations.

16.    Plaintiff’s employment with the Employer ended on July 2, 2018.
      Case: 1:19-cv-05701 Document #: 1 Filed: 08/23/19 Page 4 of 13 PageID #:4




17.    On or about August 23, 2018, the employer received a subpoena from Maliha

       Siddiqui, of the law firm Reed Centracchio. Ms. Siddiqui represented

       Plaintiff’s ex-wife.

18.    The subpoena requested generally the employer’s employment records

       relating to Plaintiff, and more specifically requested documents such as his

       personnel records, documents reflecting changes to the terms and conditions

       of Plaintiff’s employment, and Plaintiff’s schedule.

19.    The subpoena did not request medical records, communications, or

       information, confidential or otherwise.


20.    The subpoena did not conform to the requirements of Section 10(d) of the

       Confidentiality Act.


21.    Elizabeth Black, North Chicago’s Director of Human Resources, responded to

       the subpoena and produced documents on or about September 6, 2018.


22.    In addition to producing the documents requested in the subpoena, Ms. Black

       deliberately divulged confidential medical communications, records and

       information (“the confidential medical information”) to Ms. Siddiqui.


23.    Upon information and belief, Ms. Black deliberately divulged Plaintiff’s

       confidential medical information to an outside party at the direction of,

       and/or consent of, and/or with the assistance of, Lazaro Perez, North

       Chicago’s Chief of Police.
        Case: 1:19-cv-05701 Document #: 1 Filed: 08/23/19 Page 5 of 13 PageID #:5




24.      The employer did not seek or obtain Plaintiff’s authorization or consent,

         written or otherwise, to disclose the confidential medical information to an

         outside party.

25.      Plaintiff experienced (and continues to experience) extreme shock,

         indignation, betrayal, humiliation, dismay, and emotional distress upon

         learning that his former employer deliberately and gratuitously handed out

         his personal confidential medical information without his consent, and

         because his employer wantonly disregarded his rights and protections under

         the ADA, HIPPA, and the Confidentiality Act.



                                     COUNT I

 Unlawful Maintenance and Disclosure of Confidential Medical Information
           In violation of the Americans with Disabilities Act
                   [Against Defendant North Chicago]


      26. Plaintiff restates and incorporates the foregoing paragraphs here in Count I.

      27. The ADA requires employers to treat any medical information obtained from

         a disability-related inquiry or medical examination, as well as any medical

         information voluntarily disclosed by an employee, as a confidential medical

         record. “EEOC Enforcement Guidance on Disability-Related Inquiries and

         Medical Examinations of Employees Under the Americans with Disabilities

         Act (ADA)”, https://www.eeoc.gov/policy/docs/guidance-inquiries.html#N_9_,

         (citing to 42 U.S.C. §§12112(d)(3)(B), (4)(C)(1994); and 29 C.F.R.

         §1630.14(b)(1)(1998)).
       Case: 1:19-cv-05701 Document #: 1 Filed: 08/23/19 Page 6 of 13 PageID #:6




      28. Information obtained because of a medical exam or inquiry of an employee

         regarding the medical condition or history of that employee must be collected

         and maintained on separate forms and in separate medical files and be

         treated as a confidential medical record. 42 U.S.C. §§12112(d)(3),(4); 29

         C.F.R. §1630.14 (c)(1).

      29. Employers may share such information only in limited circumstances with

         supervisors, managers, first aid and safety personnel, and government

         officials investigating compliance with the ADA. Id.

      30. Defendant North Chicago failed and/or refused to maintain Plaintiff’s

         confidential medical information on separate forms and in a separate medical

         file as required by law.


      31. Defendant North Chicago voluntarily and deliberately shared Plaintiff’s

         confidential medical information under circumstances not permitted by the

         ADA, and in violation of the ADA.

32.      Plaintiff was damaged by Defendant North Chicago’s unlawful actions, in

         that he experienced (and continues to experience) extreme shock, indignation,

         betrayal, humiliation, dismay, and emotional distress upon learning that his

         former employer deliberately and gratuitously handed out his personal

         confidential medical information without his consent, and because his

         employer wantonly disregarded his rights and protections under the ADA.


WHEREFORE, Plaintiff Luis Rivera, seeks the following relief:
  Case: 1:19-cv-05701 Document #: 1 Filed: 08/23/19 Page 7 of 13 PageID #:7




      a. Declaration that Defendants have violated Plaintiff's rights under the

         ADA, as amended;

      b. Mandatory injunctive relief requiring Defendant North Chicago to

         place and maintain Plaintiff’s medical records and information on

         separate forms and in separate medical files, and to treat such

         information as a confidential medical record;

      c. Permanent injunctive relief barring Defendant North Chicago from

         disclosing Plaintiff’s confidential medical records and information in

         any manner inconsistent with the ADA;

      d. An award of compensatory damages in an amount to be determined at

         trial;

      e. An award of the costs of this action and reasonable attorney’s fees; and

      f. Such other and further relief as this Court may deem just and

         equitable.

                                  COUNT II

   Violation of the Illinois Mental Health and Developmental Disabilities
                  Confidentiality Act, 740 ILCS 110/1 et seq.
                      [Against Defendant North Chicago]


33. Plaintiff restates and incorporates the foregoing paragraphs here in Count II.

34. Generally, under the Confidentiality Act, disclosure of “records and

   communications” without the written consent of the recipient is prohibited.

   See 740 ILCS 110/5.
  Case: 1:19-cv-05701 Document #: 1 Filed: 08/23/19 Page 8 of 13 PageID #:8




35. “Confidential communication” or “communication” as used in the

   Confidentiality Act means any communication made by a recipient or other

   person to a therapist or to or in the presence of other persons during or in

   connection with providing mental health or developmental disability services

   to a recipient. Communication includes information which indicates that a

   person is a recipient. See 740 ILCS 110/2.

36. “Record” as used in the Confidentiality Act means any record kept by a

   therapist or by an agency in the course of providing mental health or

   developmental disabilities service to a recipient concerning the recipient and

   the services provided. See 740 ILCS 110/2.

37. Section 5(b) of the act sets forth specific requirements for a written consent to

   be valid.

38. No person or agency to whom any information is disclosed under this Section

   may redisclose such information unless the person who consented to the

   disclosure specifically consents to such redisclosure. 740 ILCS 110/5(d).

39. The Confidentiality Act does contain specifically enumerated exceptions to

   the requirement of written consent, spelled out in Sections 6 through 12.2.

   See 740 ILCS 110/5.


40. Sections 10(a) and (d) prohibits the issuing of a subpoena that does not meet

   the Act’s strict requirements for subpoenas in civil matters seeking protected

   communications and records:

    “No party to any proceeding described under paragraphs (1), (2), (3),
   (4), (7), or (8) of subsection (a) of this Section, nor his or her attorney,
  Case: 1:19-cv-05701 Document #: 1 Filed: 08/23/19 Page 9 of 13 PageID #:9




   shall serve a subpoena seeking to obtain access to records or
   communications under this Act unless the subpoena is accompanied by
   a written order issued by a judge or by the written consent under
   Section 5 of this Act of the person whose records are being sought,
   authorizing the disclosure of the records or the issuance of the
   subpoena. No such written order shall be issued without written notice
   of the motion to the recipient and the treatment provider. Prior to
   issuance of the order, each party or other person entitled to notice shall
   be permitted an opportunity to be heard pursuant to subsection (b) of
   this Section..” 740 ILCS 110/10(d).

41. Section 10(d) also prohibits complying with a subpoena that does not conform

   to the requirements set forth:

   “In the absence of the written consent under Section 5 [740 ILCS
   110/5] of this Act of the person whose records are being sought, no
   person shall comply with a subpoena for records or communications
   under this Act, unless the subpoena is accompanied by a written order
   authorizing the issuance of the subpoena or the disclosure of the
   records.” Id.

42. Section 10(d) also requires specific language be included in any subpoena

   seeking protected information:

   “Each subpoena issued by a court or administrative agency or served
   on any person pursuant to this subsection (d) shall include the
   following language: “No person shall comply with a subpoena for
   mental health records or communications pursuant to Section 10 of the
   Mental Health and Developmental Disabilities Confidentiality Act, 740
   ILCS 110/10, unless the subpoena is accompanied by a written order
   that authorizes the issuance of the subpoena and the disclosure of
   records or communications or by the written consent under Section 5 of
   that Act of the person whose records are being sought.[”]” Id.

43. Plaintiff’s health care providers that provided the confidential

   communications and records to North Chicago were “Therapists” under

   Section 2 of the Act.

44. Elizabeth Black, acting on behalf of and in the course of duty for,

   Defendant North Chicago, disclosed Plaintiff’s confidential records and
      Case: 1:19-cv-05701 Document #: 1 Filed: 08/23/19 Page 10 of 13 PageID #:10




        communications to a third party without prior written consent from

        Plaintiff and in violation of the Confidentiality Act.

45.     Plaintiff was damaged by Defendant North Chicago’s unlawful actions, in

        that he experienced (and continues to experience) extreme shock, indignation,

        betrayal, humiliation, dismay, and emotional distress upon learning that his

        former employer deliberately and gratuitously handed out his personal

        confidential medical information without his consent, and because his

        employer wantonly disregarded his rights and protections under the

        Confidentiality Act.


WHEREFORE, Plaintiff Luis Rivera, seeks the following relief:

           a. Declaration that Defendant North Chicago have violated Plaintiff's

              rights under the Confidentiality Act;

           b. Permanent injunctive relief barring Defendant North Chicago from

              disclosing Plaintiff’s confidential medical records and information in

              any manner inconsistent with the Confidentiality Act;

           c. An award of compensatory damages in an amount to be determined at

              trial;

           d. An award of the costs of this action and reasonable attorney’s fees; and

           e. Such other and further relief as this Court may deem just and

              equitable.
      Case: 1:19-cv-05701 Document #: 1 Filed: 08/23/19 Page 11 of 13 PageID #:11




                                           COUNT III

         Violation of the Illinois Mental Health and Developmental Disabilities
                        Confidentiality Act, 740 ILCS 110/1 et seq.
                           [Against Defendant Elizabeth Black]


      46. Plaintiff restates and incorporates the foregoing paragraphs here in Count

         III.

      47. Elizabeth Black disclosed Plaintiff’s confidential records and communications

         to a third party without prior written consent from Plaintiff and in violation

         of the Confidentiality Act.


48.      Plaintiff was damaged by Defendant Black’s unlawful actions, in that he

         experienced (and continues to experience) extreme shock, indignation,

         betrayal, humiliation, dismay, and emotional distress upon learning that his

         former employer deliberately and gratuitously handed out his personal

         confidential medical information without his consent, and because his

         employer wantonly disregarded his rights and protections under the

         Confidentiality Act.


WHEREFORE, Plaintiff Luis Rivera, seeks the following relief:

            a. Declaration that Defendant Black has violated Plaintiff's rights under

                the Confidentiality Act;

            b. Permanent injunctive relief barring Defendant Black from disclosing

                Plaintiff’s confidential medical records and information in any manner

                inconsistent with the Confidentiality Act;
      Case: 1:19-cv-05701 Document #: 1 Filed: 08/23/19 Page 12 of 13 PageID #:12




               c. An award of compensatory damages in an amount to be determined at

                  trial;

               d. An award of the costs of this action and reasonable attorney’s fees; and

               e. Such other and further relief as this Court may deem just and

                  equitable.

                                          COUNT IV

         Violation of the Illinois Mental Health and Developmental Disabilities
                        Confidentiality Act, 740 ILCS 110/1 et seq.
                             [Against Defendant Lazaro Perez]


      49. Plaintiff restates and incorporates the foregoing paragraphs here in Count

         IV.


      50. Upon information and belief, Police Chief Lazaro Perez, assisted and/or

         directed and/or consented to the disclosure of Plaintiff’s confidential

         records and communications to a third party without prior written

         consent from Plaintiff and in violation of the Confidentiality Act.

51.      Plaintiff was damaged by Defendant Perez’s unlawful actions, in that he

         experienced (and continues to experience) extreme shock, indignation,

         betrayal, humiliation, dismay, and emotional distress upon learning that his

         former employer deliberately and gratuitously handed out his personal

         confidential medical information without his consent, and because his

         employer wantonly disregarded his rights and protections under the

         Confidentiality Act.
    Case: 1:19-cv-05701 Document #: 1 Filed: 08/23/19 Page 13 of 13 PageID #:13




WHEREFORE, Plaintiff Luis Rivera, seeks the following relief:

          a. Declaration that Defendant Perez has violated Plaintiff's rights under

              the Confidentiality Act;

          b. Permanent injunctive relief barring Defendant Perez from disclosing

              Plaintiff’s confidential medical records and information in any manner

              inconsistent with the Confidentiality Act;

          c. An award of compensatory damages in an amount to be determined at

              trial;

          d. An award of the costs of this action and reasonable attorney’s fees; and

          e. Such other and further relief as this Court may deem just and

              equitable.


                            DEMAND FOR TRIAL BY JURY

Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a

trial by jury in this action.

                                                           Respectfully submitted
                                                           by:

                                                                 Luis Rivera

                                                           By: /s/ Kevin F. O’Connor
                                                               One of his Attorneys
Kevin F. O’Connor (ARDC No. 6300449)
O’Connor | O’Connor, P.C.
110 E. Schiller St., Ste 212
Elmhurst, IL 60126
P: 630-903-6397
F: 630.658.0336
kevin@oconnor-oconnor.com
